 


109 HCON 423 : Authorizing the printing as a House document of “A History, Committee on the Judiciary, United States House of Representatives, 1813–2006”. 
U.S. House of Representatives
2006-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
III 
109th CONGRESS 
2d Session 
H. CON. RES. 423 
IN THE SENATE OF THE UNITED STATES 

November 16, 2006
Received

CONCURRENT RESOLUTION 
Authorizing the printing as a House document of “A History, Committee on the Judiciary, United States House of Representatives, 1813–2006”.  
 
 
1.Printing of document 
(a)In generalThe document entitled A History, Committee on the Judiciary, United States House of Representatives, 1813–2006 (or the document of the history of the Committee on the Judiciary which is prepared during the One Hundred Ninth Congress with such similar title as may be provided by the Committee), prepared under the direction of the Committee on the Judiciary of the House of Representatives, shall be printed as a House document, with illustrations and suitable binding, in a style and manner determined by the Joint Committee on Printing. 
(b)Additional CopiesWith respect to the document described in subsection (a), in addition to the usual number there shall be printed the lesser of— 
(1)200 copies, of which 60 shall be casebound for the use of Members of the Committee on the Judiciary; or 
(2)the maximum number of copies for which the total production and printing cost does not exceed $7,000, with production and distribution to be allocated in the same proportion as described in paragraph (1). 
 
Passed the House of Representatives November 15, 2006.Karen L. Haas,Clerk. 
 
